PER CURIAM.
We remanded this cause to the trial court to reconsider the issue of lump sum alimony in view of the Supreme Court’s decision in Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). Upon' remand, the trial court amended the final judgment and granted the appellant wife lump sum alimony which, in turn, caused her to dismiss her appeal. We have further considered the issues raised on cross-appeal and upon review of the amended final judgment, we find that the trial court did not abuse its discretion and, consequently, we affirm the cause upon the authority of Canakaris v. Canakaris, supra.
ANSTEAD and HURLEY, JJ., and WARREN, LAMAR, Associate Judge, concur.